y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-13-00543-CV

    LETOSHA GALE, M.D. AND ZOE LIFE WELLNESS CENTER, P.A., Appellants

                                             V.
                               HECTOR LUCIO, Appellee

        Appeal from the 240th District Court of Fort Bend County. (Tr. Ct. No.
                                  12-DCV-198515).


TO THE 240TH DISTRICT COURT OF FORT BEND COUNTY, GREETINGS:

       Before this Court, on the 25th day of September 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the order signed by the trial
              court on June 11, 2013. After submitting the case on the
              appellate record and the arguments properly raised by the
              parties, the Court holds that there was reversible error in the
              trial court’s order. Accordingly, the Court reverses the trial
              court’s order. The Court further renders judgment that
              appellee, Hector Lucio, take nothing by his claims against
              appellants, Letosha Gale, M.D. and Zoe Life Wellness Center,
              P.A.
                     The Court orders that the appellee, Hector Lucio, pay
              all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered September 25, 2014.

              Panel consists of Justices Keyes, Bland, and Brown. Opinion
              delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




December 4, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT